DETAILED ACTION
Status of the claims
	Claims 1-20 are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-9, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 20200133450) in view of Sahiholnasab (US 20160140826).

at least one sensor configured for generating sensor data based on a spatial attribute of the device in relation to the user, wherein the spatial attribute comprises at least one of a spatial position of the device in relation to the user and a spatial orientation of the device in relation to the user; 
[0012] In another example, a camera 130 includes software for measuring a distance 170 between the user's eyes and the display device 120, angles 180 and 185 at which the user's head is rotated relative to the user's body in various planes, and software for identifying a facial expression 190.
a processing device communicatively coupled to the at least one sensor, wherein the processing device is configured for: comparing the sensor data based on at least one predetermined criterion of the spatial attribute; and 
[0036] At block 540, the ergonomic tracker 290 determines whether a strain on the user in performing the task exceeds an ergonomic threshold. In response to determining that the strain on the user is below or has not yet exceeded the ergonomic threshold, method 500 returns to block 510 for the ergonomic tracker 290 to continue monitoring the user's actions in relation to the software application 280. In response to determining that the strain on the user has exceeded the ergonomic threshold, method 500 proceeds to at least one of block 550 and block 560.
a storage device communicatively coupled with the processing device, wherein the storage device is configured for storing the at least one predetermined criterion; and 

Second, Examiner takes official notice that it is well known in the art to store relevant data, such as criterion or threshold in a storage in order to retrieve it later for comparison. 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a storage device communicatively coupled with the processing device, wherein the storage device is configured for storing the at least one predetermined criterion for Lu’s system in order to complete comparison task.
Lu did not generating a command based on the comparing of the sensor data; 
an output indication device communicatively coupled with the processing device, wherein the output indication device is configured for generating at least one indication based on the command.
	 Sahiholnasab teaches a posture regulation system wherein [0043] The control unit and/or processor receives information from a selected sensor or set of sensors, analyzes the information received from the sensor, and then sends an action message to a device on the wearable component, and/or sends an action signal to the electronic device. For instance a second action message may then be sent to the electronic device to alter its operational state.
Lu and Sahiholnasab are considered to be analogous art because they pertain to posture monitoring system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate generating a command based on the comparing of the sensor data; an output indication device communicatively coupled with the processing device, wherein the output indication device is configured for generating at 
Regarding claim 2, Lu did not disclose wherein the output indication device comprises at least one light-emitting device, wherein the at least one indication comprises light, wherein the at least one light-emitting device is configured for generating the light based on the command.
Sahiholnasab teaches further [0043] The control unit may have the functionality to provide a progressive feedback system. For example, a first action message may be sent to a device on the wearable component like a light emitting diode or vibration actuator.
[0052] The wearable component may be provided with the ability to warn the user of poor posture through a variety of warning systems. For example, the wearable component comprises devices which may emit visual, auditory, and/or tactile warnings such as lights, sounds, and/or vibrations, to indicate to the user their current state of being in a position with poor posture.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the output indication device comprises at least one light-emitting device, wherein the at least one indication comprises light, wherein the at least one light-emitting device is configured for generating the light based on the command for Lu’s system as an alternative embodiment in order to help user to improve postures.

Regarding claim 4, the claim is interpreted and rejected as claim 2. {see auditory and sound warning [0052] of Sahiholnasab}
Regarding claim 6, the claim is interpreted and rejected as claim 1. {see [0012] of Lu and [0043] of Sahiholnasab}
Regarding claim 7, Lu did not disclose wherein the notification comprises a correctness of the spatial relationship between the user and the user interface, wherein the user interface comprises a presentation device configured for presenting the notification to the user.
Sahiholnasab teaches further [0051] Computer readable program instructions for carrying out operations of the present invention may be assembler instructions, instruction-set-architecture (ISA) instructions, machine instructions, machine dependent instructions, microcode, firmware instructions, state-setting data, or either source code or object code written in any combination of one or more programming languages, including an object oriented programming language such as Smalltalk, C++ or the like, and conventional procedural programming languages, such as the "C" programming language or similar programming languages. The computer readable program instructions may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server. In the latter scenario, the remote computer may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the notification comprises a correctness of the spatial relationship between the user and the user interface, wherein the user interface comprises a presentation device configured for presenting the notification to the user for Lu’s system in order to help user to improve postures.
Regarding claim 8, the claim is interpreted and rejected as claim 1.
Lu did not disclose wherein the at least one external device is configured for generating at least one information based on a posture of the user in relation to the user interface;
[0043] The control unit and/or processor receives information from a selected sensor or set of sensors, analyzes the information received from the sensor, and then sends an action message to a device on the wearable component, and/or sends an action signal to the electronic device. The control unit may have the functionality to provide a progressive feedback system. For example, a first action message may be sent to a device on the wearable component like a light emitting diode or vibration actuator. If the user fails to respond to a first warning communicated to the user, the control unit may then send progressive warnings. For instance a second action message may then be sent to the electronic device to alter its operational state. {the wearable component thus one external device, an action message thus one information}
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the at least one external device is 
Regarding claim 9, the claim is interpreted and rejected as claim 8. {i.e. the wearable component thus detachably attachable to at least one body part of the user}
Regarding claim 20, the claim is interpreted and rejected as claim 1 and 3.


Claims 5, 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 20200133450) in view of Sahiholnasab (US 20160140826), in view of Narayanaswami (US 20070149360).
Regarding claim 5, claim is interpreted and rejected as claim 1.
Lu did not disclose wherein the device further comprises a communication device communicatively coupled with the processing device, wherein the communication device is configured for transmitting the at least one analytic data to at least one external device.
Narayanaswami teaches a device for monitoring a user's posture wherein [0014] The device further comprises a transmitter 106 for transmitting the composite position signals and possibly other data to a processor external and also possibly remote from the device 100. An example of an external device is a computer at a physician's office. In one embodiment, the transmitter collects a plurality of samples, stores the samples in a worn posture monitor device, and sends the samples in a batch to a remote processing point. In another embodiment, the transmitter is configured to transmit a signal for display (possibly to the user). 
Lu and Narayanaswami are considered to be analogous art because they pertain to posture monitoring system. Therefore, it would have been obvious to one of ordinary skills in the 
Regarding claim 13, the claim is interpreted and rejected as claim 1 and 5.
Regarding claim 14, the claim is interpreted and rejected as claim 2.
Regarding claim 15, the claim is interpreted and rejected as claim 3.
Regarding claim 16, the claim is interpreted and rejected as claim 4.
Regarding claim 17, the claim is interpreted and rejected as claim 6.
Regarding claim 18, the claim is interpreted and rejected as claim 8.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 20200133450) in view of Sahiholnasab (US 20160140826), in view of Hong (US 20170290530).
Regarding claim 11, Lu did not disclose further comprising at least one first sensor communicatively coupled with the processing device, wherein the at least one first sensor is configured for generating second sensor data based on at least one action performed by the user, wherein the processing device is configured for: analyzing the second sensor data; and generating a first command based on the analyzing of the second sensor data, wherein the at least one sensor is associated with a first state and a second state, wherein the at least one sensor is configured for transitioning between the first state and the second state based on the first command, wherein the at least one sensor generates the sensor data in the first state and the at least one sensor does not generate the sensor data in the second state.
Hong teaches a posture monitoring system wherein [0251] The power-on /off of the sensors provided in the smart belt 200 is automatically controlled through determination of an activity mode on the basis of a change in a user's physical shape, such as the change in a motion of the user's body and the change in the user's waist measurement.
Lu and Hong are considered to be analogous art because they pertain to posture monitoring system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate at least one first sensor communicatively coupled with the processing device, wherein the at least one first sensor is configured for generating second sensor data based on at least one action performed by the user, wherein the processing device is configured for: analyzing the second sensor data; and generating a first command based on the analyzing of the second sensor data, wherein the at least one sensor is associated with a first state and a second state, wherein the at least one sensor is configured for transitioning between the first state and the second state based on the first command, wherein the at least one sensor generates the sensor data in the first state and the at least one sensor does not generate the sensor data in the second state for Lu’s system in order to improve accuracy. 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 20200133450) in view of Sahiholnasab (US 20160140826), in view of Lee (US 20130072820).
further comprises a communication device communicatively coupled with the processing device, wherein the communication device is configured for: transmitting a plurality of questions to an output device of the user interface; receiving a plurality of information corresponding to the plurality of questions from an input device the user interface, wherein the processing device is configured for: analyzing the plurality of information; determining at least one outcome based on the analyzing of the plurality of information; and generating the at least one predetermined criterion based on the determining, wherein the storing of the at least one predetermined criterion is based on the generating of the at least one predetermined criterion.
Lee teaches an apparatus for assisting user to maintain correct posture wherein [0028] The apparatus may further include a user setting unit configured to, in response to a user's input, set a parameter for the cervical spine state estimating unit, a parameter for the viewing state estimating unit and a type of an alarm to be provided by the alarming unit. 
[0029] The state of the cervical spine may be the angle of the user's head with respect to the user's torso. 
[0086] In response to a user's input, the user setting unit 702 may set a parameter of the cervical spine state estimating unit 602, a type of alarming to be provided by the alarming unit 603, or any combination thereof. The parameter of the cervical spine state estimating unit 602 may include various threshold values and a reference time for determining the normal or a state outside the normal range of the cervical spine, or a type of features for use in image classification.
Lu and Lee are considered to be analogous art because they pertain to posture monitoring system. Therefore, it would have been obvious to one of ordinary skills in the art before the . 


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 20200133450) in view of Sahiholnasab (US 20160140826), in view of Wu (US 20160045108).
Regarding claim 12, Lu did not disclose further comprising at least one dedicated mechanism detachably attached to the device, wherein the at least one dedicated mechanism is configured for detachably attaching the device to at least one object, wherein an object spatial attribute of the at least one object in relation to the user corresponds to the spatial attribute of the device.
Wu teaches a posture monitoring system wherein [0092] As shown in FIG. 7, the working condition detector 21 comprises an image sensor 211 for tracking eye region, a power LED indicator 212, such as an infrared LED, a 3D depth sensor 213, a microphone 214 which preferably is a dual-array microphone, and a gyroscope 215 for detecting a screen tilt of the display screen. A processor is operatively linked among the image sensor 211, LED indicator an external device detachably attached to the electronic device. For use as the external device, the working condition detector 21 further comprises an attachment base 216 for detachably attaching to the screen display of the electronic device. Accordingly, the system of the present invention is arranged for monitoring proper working distance between the screen display and the viewer, for visual acuity detection, for posture detection, for eye fatigue detector using blink rate, and/or eye conditions detector.
Lu and Wu are considered to be analogous art because they pertain to posture monitoring system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate at least one dedicated mechanism detachably attached to the device, wherein the at least one dedicated mechanism is configured for detachably attaching the device to at least one object, wherein an object spatial attribute of the at least one object in relation to the user corresponds to the spatial attribute of the device for Lu’s system in order to help user to improve postures when using different devices.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 20200133450) in view of Sahiholnasab (US 20160140826), in view of Narayanaswami (US 20070149360), in view of Hong (US 20170290530).
Regarding claim 19, the claim is interpreted and rejected as claim 10.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685